Title: Jonathan Williams, Jr., to the American Commissioners, 28 April 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes April 28. 1777.
The Thérese sailed as I wrote last and was at St. Nazare the 26th, the Wind continuing fair she has no doubt continued her route. You may date the Departure of Capt. Hammond at nearly the same time as the Therése overtook him at St. Nazare. I have a Letter from Mr. Rumsey which says he expected to sail the next day.
We have received accounts that the rising States Capt. Thompson a privateer from Boston has brought into L’orient an english Ship from Lisbon with 84 pipes of wine and a Quantity of Fruit: this may be depended on [In the margin: This I find a mistake.] The privateer went out again to sea, ’tis said to bring in two other Vessell she had taken; this seems to be conjecture only.
I wrote some time since that the lease of the Magazine and outhouses should be renewed now if at all, as it will expire in a few months. Another person has applied for it. I therefore beg to know by return of post whither you will continue it or not. I understand the shortest term is 5 years, it now stands at 1800 Livres, this is high, but in my opinion you will not find another in Nantes that will answer your purpose so well on every Account.
I mentioned the other day the number of Bales now here, since which we have advice of 40 more being shipped from orleans and it does not appear that this is all.
I leave this Letter to go by the post tomorrow, as I am going to Painbeuf immediately to dispatch Nicholson and I do not intend to return ’till I have seen the last of him.
After he is gone and his accounts settled I shall have little to do, therefore with your permission I will come for a few days to paris to give a full account of all my proceedings and to make what other commercial arrangements you may think proper to honour me with.
The arms I ship by Adams will go on board to day. He is ready for his dispatches. I have the honour to be with the greatest Respect Gentlemen Your most obedient Servant
J Williams
The Hon The Deputies of the united States.
 
Notation: Nantes, J. Williams 28 Ap. 77.
